825 F.2d 407Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory H. JONES, Plaintiff-Appellant,v.John PATSEAVOURAS, AARON Johnson, Charles M. Creecy, BenIrons, Defendants-Appellees.
No. 87-7069
United States Court of Appeals, Fourth Circuit.
Submitted May 27, 1987.Decided July 31, 1987.

Gregory H. Jones, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, for appellees.
Before RUSSELL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny appellant's request for appointment of counsel, and affirm the judgment below on the reasoning of the district court.*  Jones v. Patseavouras, C/A No. 86-586-CRT (E.D.N.C., Feb. 21, 1978).


2
AFFIRMED.



*
 On May 12, 1987, Jones filed his informal brief and a motion for discovery.  He alleges in his brief that he has not been able to prepare his brief properly because of the confiscation of law books and legal papers.  To the extent that Jones may have a claim concerning this event, he should file a separate action.  We note that for purposes of this appeal, Jones has adequately presented his position, citing numerous cases in support of the argument that he was denied meaningful access to the courts.  The confiscation has not hampered him with respect to this appeal.  The motion for discovery is denied